Citation Nr: 1100860	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  04-16 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability, to 
include as secondary to the service-connected osteoarthritis of 
the right hip.  

2.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to the service-connected 
osteoarthritis of the right hip.  

3.  Entitlement to service connection for a bilateral hand 
disability, to include as secondary to the service-connected 
osteoarthritis of the right hip.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to December 1982 
with five months of prior service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2007 and March 2010, the Board remanded the Veteran's 
appeal for additional evidentiary and procedural development.  
Most recently, in September 2010, the VA Appeals Management 
Center (AMC) in Washington, D.C. readjudicated, and denied, the 
Veteran's claims and issued a supplemental statement of the case.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the AMC in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After carefully considering this matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  The Board 
regrets the delay associated with this remand, especially 
considering that this matter was the subject of two previous 
remands.  However, the Board believes that another remand is 
necessary to ensure that the Veteran is accorded full compliance 
with the statutory duty to assist.

In August 2007, the Board initially remanded the Veteran's claim 
to schedule him for a pertinent VA examination.  In the August 
2007 remand, the Board specifically asked the examiner to provide 
an opinion as to (1)  whether any identified disability of the 
Veteran's neck, right shoulder, or hands was at least as likely 
as not related to an in-service disease or injury and (2) whether 
any identified neck, right shoulder, or bilateral hand disability 
was caused or aggravated by his service-connected right hip 
disability.  The Board stated that the examiner "must provide a 
clear and complete explanation for each finding and opinion 
expressed."  

Pursuant to the Board's August 2007 remand, the Veteran was 
afforded a VA examination in April 2009, and an addendum was 
issued in October 2009.  In March 2010, the Board found that the 
VA examiner's report and addendum were inadequate.  Specifically, 
the Board noted that VA examiner stated, without any supporting 
rationale, that "the Veteran's right shoulder condition was 
caused by or aggravated by [an] injury to his right shoulder in 
military service."  Unsupported medical nexus statement were 
also provided for the Veteran's bilateral hand and cervical spine 
claims.  In addition, the examination report failed to address 
whether the Veteran's bilateral hand or neck disabilities are 
related to his service-connected right hip disability. 

In March 2010, the Board found the October 2009 addendum to be 
deficient as well.  Specifically, as noted by the Board, in the 
addendum, the examiner acknowledged that his previous opinion was 
"mostly based on [the Veteran's] subjective complaints" and 
that his right shoulder and neck disabilities were not related to 
service.  Again, however, the examiner did not render an opinion 
as to whether the Veteran's claimed disabilities were caused or 
aggravated by his service-connected right hip disability.  The 
addendum report also did not discuss the Veteran's claimed 
disability of the bilateral hands.

Based on the inadequate medical opinion and addendum described 
above, the Board's March 2010 remand requested that an additional 
opinion be obtained.  The nature of the examination and the 
specific medical questions to be answered were nearly identical 
to those of the August 2007 remand instructions described above.  
Due to a typographical error, however, the Board's action 
paragraph requested a nexus opinion regarding a back disability 
instead of his claimed right shoulder disability.  [Service 
connection for a low back disability had been established by 
September 2009 rating decision.]  

Pursuant to the Board's March 2010 remand, the Veteran was 
accorded an additional VA examination in May 2010.  In the 
examination report, the VA examiner stated that it is "less 
likely than not that the Veteran's neck pain . . . and his 
bilateral hand conditions were not related to a disease or injury 
in the service; and it is less likely than not caused or 
aggravated by the Veteran's service-connected right hip 
disability."  While incorrectly phrased, the rationale provided 
in support of this conclusion suggests that the examiner was 
attempting to provide a negative nexus opinion.  Specifically, 
the examiner stated that, although the Veteran was treated for a 
neck strain during service, there were no residuals of this 
injury, and his separation examination was negative.  The 
examiner did not provide any supporting rationale for his 
conclusion that the Veteran's neck disability was not caused or 
aggravated by his service-connected right hip disability. 

With respect to the Veteran's claimed bilateral hand disability, 
the VA examiner stated that the "Veteran's hand problems are 
secondary to his peripheral neuropathy as diagnosed by 
electromyography of bilateral upper limbs on April 29, 2010."  
The Board notes that this April 2010 treatment record has not 
been associated with the Veteran's claims folder.  Furthermore, 
the examiner reported that this test indicated that "[t]here is 
no electrodiagnositc evidence of . . . bilateral cervical 
radiculopathy at this time."  However, the examiner did not 
comment on private treatment records, including a November 2009 
private nerve conduction study, which found that the Veteran had 
"chronic mild lower cervical polyradiculopathies."  Finally, 
while the VA examiner indicated that the Veteran's peripheral 
neuropathy of the bilateral hands is due to his carpal tunnel 
syndrome or his diabetes mellitus, the examiner did not indicate 
whether this disability was aggravated by the service-connected 
right hip disability. 

In this regard, the Board notes that the VA examiner who 
performed the April 2009 VA examination and issued the October 
2009 addendum is the same examiner who conducted the May 2010 VA 
examination.  As discussed above, these reports have included 
errors which have prohibited adjudication of the Veteran's claim.  
Accordingly, the medical examination conducted, and medical 
opinion obtained, on remand, should be procured from a different 
qualified health care professional-e.g., someone other than the 
April 2009/May 2010 VA examiner.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Because the AMC failed to comply with the 
Board's remand instructions, the case must be remanded so that 
the requested evidentiary development may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder copies of records of neck, right 
shoulder, and hand treatment that the Veteran 
has received, and evaluation(s) that he has 
undergone, since March 2009.  The Board is 
particularly interested in the report of the 
electromyography of the Veteran's upper 
extremities which was conducted in April 
2010.  

2.  Accord the Veteran an appropriate VA 
examination, by an examiner different than the 
one who conducted the April 2009 and May 2010 
evaluations.  The purpose of the examination 
conducted pursuant to this remand is to determine 
the nature, extent, and etiology of any neck, 
right shoulder, and bilateral hand disability 
that the Veteran may have.  The claims file and a 
copy of this REMAND must be made available to the 
examiner for review, and the examination report 
should reflect that the claims file was reviewed 
in conjunction with the examination.  All 
indicated tests should be performed, and the 
findings should be reported in detail.  

For any neck, right shoulder, and bilateral hand 
disability diagnosed on examination, the examiner 
should opine as to whether any such disorder is 
at least as likely as not (50% or greater 
probability) related to a disease or injury in 
service or was caused or aggravated by the 
service-connected osteoarthritis of the Veteran's 
right hip.  

Complete rationale for all opinions should be 
provided.  

3.  Following completion of the above, 
readjudicate the issues of entitlement to 
service connection for a neck disability, a 
right shoulder disability, and a bilateral 
hand disability, all on a direct service 
connection basis and as secondary to the 
service-connected osteoarthritis of the right 
hip.  If the decisions remain adverse to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


